The opinion of the Court was drawn up by
Sheplet J.
The only exception insisted upon in the argument for the defendants is, that by the reservation or exception in their deed of conveyance to the plaintiffs the land, upon which the buildings stood, was also excepted. At the time of the conveyance there were standing upon a tract of land, containing about forty-seven acres, a dwelling-house, bam, and shed. That, tract of land was conveyed by metes and bounds. It does not appear, that there was at the time, any lot, parcel of land, or curtilage, designated by occupation in connexion with the buildings. In the habendum of the deed are these words, “ excepting and reserving all the buildings on said premises.” By the grant of a messuage, house, mill, or store, the land, on which it stands, may pass. And an exception in a deed may have the same construction. In such cases the intention of the parties may usually be ascertained from the language, considered in connexion with the state of facts at the time. Thus if one were to grant his house or store, without explanatory words, situated upon a small lot used with it, the lot might well be considered as intended to be conveyed. And the grant of a dwellinghousc upon a farm might convey a small lot of land, fenced from the farm, or otherwise clearly designated and used with the house. It is not always true, that there is a lot so designated and used particularly in connexion with the buildings standing upon a farm, *120or other considerable tract of land. Such a designation would seem to be necessary, that some certain lot might be conveyed, to admit of a construction, that land was intended to be conveyed by the conveyance of a house.
The reservation in this deed is not of a house, barn and shed; but of “ the buildings on said premises.” Suppose the owner of a small lot should convey the lot, reserving the buildings on said premises, or should convey the buildings on the lot without other words, could there be a doubt respecting the intention ? If the lot be a large one without any evidence, that there was at the time any designation of a particular part of it as used with the buildings, it is not perceived, that there could have been an intention to reserve or except any land by “ excepting and reserving the buildings on said premises.”
The defendants do not appear to have been injured by the admission of the illegal testimony to explain by parol the agreements of the parties at the time.

Exceptions overruled.